Citation Nr: 1807332	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  12-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to higher initial ratings for facial rashes with rosacea rated as 10 percent disabling from March 7, 2010, and 30 percent disabling from August 14, 2014.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran served on active duty with the United States Army from January 2005 to March 2010 with verified service in Iraq from June 2007 to February 2008.  The Veteran also had approximately three and a half years of earlier service.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In November 2014, the Board remanded the above issue for additional development.  Jurisdiction over the appeal was thereafter transferred to the RO in Reno, Nevada.  

In May 2015, the Veteran testified at a hearing before the undersigned.  In September 2015, the Board remanded the above issue for additional development.

In a September 2017 rating decision the RO granted service connection for a sleep disorder.  Also while the appeal was in remand status, the Veteran in September 2017 notified VA that he was withdrawing his claims for higher evaluations for right and left foot plantar calcaneal spurring.  Therefore, the Board finds that these issues are not in appellate status and further discussion is not warranted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2017 the Veteran correctly notified VA that that January 2017 photographs taken of his facial rashes with rosacea were not found in the evidence section of the earlier September 2017 supplemental statement of the case (SSOC).  No further action was thereafter taken by the AOJ.  

The January 2017 skin photographs were taken a month after the December 2016 VA examination.  Moreover, the Veteran in his September 2017 letter reported that the photographs were taken at a time that his facial rashes with rosacea were active.  Therefore, the Board finds that while the appeal is in remand status an addendum should be obtained to the December 2016 VA examination so as to obtain a contemporaneous medical opinion as to the severity of the appellant's disability which opinion takes into account the January 2017 photographs.  

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file all of the Veteran's post-May 2017 treatment records from the Las Vegas VA Medical Center.

3.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the problems caused by his facial rashes with rosacea including problems it causes with employment.  Provide the Veteran a reasonable time to submit this evidence. 

4.  After undertaking the above development to the extent possible, obtain an addendum to the December 2016 VA examination.  The claims file should be provided to the examiner.  After a review of the record on appeal, and an examination of the Veteran if needed, the examiner should provide VA with opinions as to the percent of his entire body covered by the facial rashes with rosacea; the percent of exposed areas affected by the facial rashes with rosacea; and the total number of weeks of systemic therapy required for the facial rashes with rosacea during each 12 month period since March 2010.  All opinions should specifically consider and discuss the January 2017 pictures of the facial rashes with rosacea.  In answering all questions please articulate the reasons underpinning your conclusions.  

5.  Then adjudicate the claim.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that discuses  the appropriate rating for the Veteran's facial rashes with rosacea from March 7, 2010, and from August 14, 2014, and includes, among other things, citation too as well as a discussion of the January 2017 photographs.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

